Name: 2013/425/EU: Commission Implementing Decision of 1Ã August 2013 amending Implementing Decision 2012/782/EU determining quantitative limits and allocating quotas for substances controlled under Regulation (EC) NoÃ 1005/2009 of the European Parliament and of the Council on substances that deplete the ozone layer, for the period 1Ã January to 31Ã December 2013 (notified under document C(2013) 4922)
 Type: Decision_IMPL
 Subject Matter: deterioration of the environment;  Europe;  chemistry;  environmental policy;  business classification
 Date Published: 2013-08-06

 6.8.2013 EN Official Journal of the European Union L 210/30 COMMISSION IMPLEMENTING DECISION of 1 August 2013 amending Implementing Decision 2012/782/EU determining quantitative limits and allocating quotas for substances controlled under Regulation (EC) No 1005/2009 of the European Parliament and of the Council on substances that deplete the ozone layer, for the period 1 January to 31 December 2013 (notified under document C(2013) 4922) (Only the Croatian, Dutch, English, French, German, Hungarian, Italian, Maltese, Polish, Portuguese, and Spanish texts are authentic) (2013/425/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 1005/2009 of the European Parliament and of the Council of 16 September 2009 on substances that deplete the ozone layer (1), and in particular to Articles 10(2) and 16(1) thereof, Whereas: (1) Croatia has become a member of the Union on 1 July 2013. (2) Croatian companies should therefore be taken into account in the determination of quantitative limits and the allocation of quotas for substances controlled under Regulation (EC) No 1005/2009. (3) Commission Implementing Decision 2012/782/EU of 11 December 2012 determining quantitative limits and allocating quotas for substances controlled under Regulation (EC) No 1005/2009 of the European Parliament and of the Council on substances that deplete the ozone layer, for the period 1 January to 31 December 2013 (2) should therefore be amended accordingly. (4) The measures provided for in this Decision are in accordance with the opinion of the Committee established by Article 25(1) of Regulation (EC) No 1005/2009, HAS ADOPTED THIS DECISION: Article 1 Implementing Decision 2012/782/EU is amended as follows: 1. In Article 1, in the table, the line Group III (halons) 18 222 010,00 is replaced by the following: Group III (halons) 18 376 510,00 2. Annexes II, and X are amended as specified in Annex I to this Decision. 3. Annexes IX and XI are amended as specified in Annex II to this Decision. Article 2 This Decision is addressed to the following undertakings: 1 ABCR Dr Braunagel GmbH & Co. (DE) Im Schlehert 10 76187 Karlsruhe Germany 2 Aesica Queenborough Ltd North Street Queenborough Kent, ME11 5EL United Kingdom 3 AGC Chemicals Europe, Ltd York House, Hillhouse International Thornton Cleveleys, Lancs, FY5 4QD United Kingdom 4 Airbus Operations S.A.S. Route de Bayonne 316 31300 Toulouse France 5 Albany Molecular Research (UK) Ltd Mostyn Road Holywell Flintshire, CH8 9DN United Kingdom 6 Albemarle Europe SPRL Parc Scientifique Einstein Rue du Bosquet 9 1348 Louvain-la-Neuve Belgium 7 Arkema France SA 420, rue dEstienne DOrves 92705 Colombes Cedex France 8 Arkema Quimica S.A. Avenida de Burgos 12 28036 Madrid Spain 9 Ateliers Bigata SAS 10, rue Jean Baptiste Perrin, 33320 Eysines Cedex France 10 BASF Agri Production SAS 32 rue de Verdun 76410 Saint-Aubin lÃ ¨s Elbeuf France 11 Bayer Crop Science AG GebÃ ¤ude A729 41538 Dormagen Germany 12 Diverchim S.A. 100, rue Louis Blanc 60765 Montataire Cedex France 13 Dow Deutschland Anlagengesellschaft mbH BÃ ¼tzflether Sand 21683 Stade Germany 14 DuPont de Nemours (Nederland) BV Baanhoekweg 22 3313 LA Dordrecht Netherlands 15 Dyneon GmbH Industrieperkstrasse 1 84508 Burgkirchen Germany 16 Eras Labo 222 D1090 38330 Saint Nazaire les Eymes France 17 Eusebi Impianti Srl Via Mario Natalucci 6 60131 Ancona Italy 18 Eusebi Service Srl Via Vincenzo Pirani 4 60131 Ancona Italy 19 Fire Fighting Enterprises Ltd 9 Hunting Gate, Hitchin SG4 0TJ United Kingdom 20 Fujifilm Electronic Materials (Europe) NV Keetberglaan 1A 2070 Zwijndrecht Belgium 21 Gedeon Richter Plc. Gyomroi ut 19-21 H-1103, Budapest Hungary 22 Gielle di Luigi Galantucci Via Ferri Rocco, 32 70022 Altamura (BA) Italy 23 Halon & Refrigerants Services Ltd J.Reid Trading Estate Factory Road, Sandycroft Deeside, Flintshire CH5 2QJ United Kingdom 24 Harp International Ltd Gellihirion Industrial Estate Rhondda, Cynon Taff Pontypridd CF37 5SX United Kingdom 25 Honeywell Fluorine Products Europe B.V. Laarderhoogtweg 18 1101 EA Amsterdam Netherlands 26 Honeywell Specialty Chemicals GmbH Wunstorfer Strasse 40 30918 Seelze Germany 27 Hovione Farmaciencia SA Quinta de S. Pedro  Sete Casas 2674-506 Loures Portugal 28 Hydraulik-liftsysteme/Walter Mayer GmbH Heinrich-Hertz-Str. 3 76646 Bruchsal Germany 29 ICL-IP Europe B.V. Fosfaatweeg 48 1013 BM Amsterdam Netherlands 30 Laboratorios Miret SA Geminis 4, 08228 Terrassa, Barcelona Spain 31 LGC Standards GmbH Mercatorstr. 51 46485 Wesel Germany 32 LPG Tecnicas en Extincion de Incendios SL C/Mestre Joan Corrales 107-109 08950 Esplugas de Llobregat, Barcelona Spain 33 Ludwig-Maximilians-UniversitÃ ¤t Department Chemie Butenandstr. 5-13 (Haus D) 81377 MÃ ¼nchen Germany 34 Mebrom NV Assenedestraat 4 9940 Rieme Ertvelde Belgium 35 Merck KgaA Frankfurter Strasse 250 64271 Darmstadt Germany 36 Meridian Technical Services Ltd Hailey Road 14 DA18 4AP Erith United Kingdom 37 Mexichem UK Ltd The Heath Business & Technical Park Runcorn Cheshire WA7 4QX United Kingdom 38 Ministry of Defense  Chemical Laboratory  Den Helder Bevesierweg 4 1780 CA Den Helder Netherlands 39 Panreac Quimica S.L.U. Pol. Ind. Pla de la Bruguera, C/Garraf 2 08211 Castellar del VallÃ ¨s-Barcelona Spain 40 PoÃ ¼-Pliszka Sp. z o.o. ul. SzczeciÃ ska 45 80-392 GdaÃ sk Poland 41 R.P. Chem s.r.l. Via San Michele 47 31062 Casale sul Sile (TV) Italy 42 Safety Hi-Tech S.r.l. Via di Porta Pinciana 6 00187 Roma Italy 43 Savi Technologie Sp. z o.o. ul. WolnoÃ ci 20 Psary 51-180 Wroclaw Poland 44 Sigma Aldrich Chemie GmbH Riedstrasse 2 89555 Steinheim Germany 45 Sigma Aldrich Chimie SARL 80, rue de Luzais Lisle dabeau Chesnes 38297 St Quentin Fallavier France 46 Sigma Aldrich Company Ltd The Old Brickyard, New Road Gillingham, Dorset SP8 4XT United Kingdom 47 Solvay Fluor GmbH Hans-BÃ ¶ckler-Allee 20 30173 Hannover Germany 48 Solvay Fluores France 25 rue de Clichy 75442 Paris France 49 Solvay Specialty Polymers France SAS Avenue de la Republique 39501 Tavaux Cedex France 50 Solvay Specialty Polymers Italy SpA Viale Lombardia 20 20021 Bollate (MI) Italy 51 Sterling Chemical Malta Ltd V. Dimech Street 4 1504 Floriana Malta 52 Sterling S.p.A. Via della Carboneria 30 06073 Solomeo di Corciano (PG) Italy 53 Syngenta Crop Protection Surrey Research Park 30 Priestly Road Guildford Surrey GU2 7YH United Kingdom 54 Tazzetti S.p.A. Corso Europa n. 600/a 10070 Volpiano (TO) Italy 55 TEGA Technische Gase und Gastechnik GmbH Werner-von-Siemens-Strasse 18 97076 WÃ ¼rzburg Germany 56 Thomas Swan & Co Ltd Rotary Way Consett County Durham DH8 7ND United Kingdom 57 Medic d.o.o. Trg DraÃ ¾ena PetroviÃ a 3/VI 10000 Zagreb Croatia 58 Simat Prom d.o.o. RudeÃ ¡ka cesta 96 10000 Zagreb Croatia 59 Vatro-Servis d.o.o. Croatian Halon Bank Dravska 61 42202 Trnovec Croatia Done at Brussels, 1 August 2013. For the Commission Connie HEDEGAARD Member of the Commission (1) OJ L 286, 31.10.2009, p. 1. (2) OJ L 347, 15.12.2012, p. 20. ANNEX I 1. In Annex II to Implementing Decision 2012/782/EU, the following undertakings are added: Simat Prom d.o.o. (HR) Vatro-Servis d.o.o. (HR) 2. In Annex X to Implementing Decision 2012/782/EU, the following undertaking is added: ANNEX II Commercially sensitive  in confidence  not to be published